Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not sufficiently descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 11, 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-12 of U.S. Patent No. 10,649,216. 

Patent Claims
1, 4
1
2
2
3
5
4
1
5
9
6
9
11
1
15
10
16
5
17
1
18
1
19
5
20
11


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application. Note that the specification lists the cross coupler as a grating (para. 86 of originally filed specification).
Examiner's Note
With respect to claim(s) 1-6, 11, 15-20, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending Double Patenting rejection. The following is consistent with the findings in US 10,649,216.

With respect to claims 2-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 11, the prior art does not teach or suggest “An optical system” including the specific arrangement for “a partially reflective element on the waveguide that at least partially overlaps the cross coupler, wherein the partially reflective element is configured to, prior to the light being coupled out of the waveguide by the output coupler, transmit a first portion of the light while reflecting a second portion of the light.” as set forth in the claimed combination(s).
With respect to claims 12-17, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
Regarding claim 18, the prior art does not teach or suggest “An optical system” including the specific arrangement for “a partially reflective element on the waveguide that at least partially overlaps the input coupler, wherein the partially reflective element is configured to, prior to the light being coupled out of the waveguide by the output coupler, transmit a first portion of the light while reflecting a second portion of the light.” as set forth in the claimed combination(s).
With respect to claims 19-20, these claims depend on claim 18 and are allowable at least for the reasons stated supra.
Allowable Subject Matter
Claims 7-10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 7, the prior art does not teach or suggest “The optical system of claim 2” including the specific arrangement for “wherein the output coupler comprises a louvered mirror in the medium layer.” as set forth in the claimed combination(s).
Regarding claim 8, the prior art does not teach or suggest “The optical system of claim 2” including the specific arrangement for “wherein the cross coupler comprises a louvered mirror in the medium layer.” as set forth in the claimed combination(s).
Regarding claim 9, the prior art does not teach or suggest “The optical system of claim 1” including the specific arrangement for “wherein the partially reflective element does not spatially overlap the cross coupler and wherein the partially reflective element does not spatially overlap the output coupler.” as set forth in the claimed combination(s).
With respect to claim 10, this claim depends on claim 9 and is allowable at least for the reasons stated supra.
Regarding claim 12, the prior art does not teach or suggest “The optical system of claim 11,” including the specific arrangement for “wherein the partially reflective element overlaps an entirety of the cross coupler.” as set forth in the claimed combination(s).
With respect to claims 13-14, these claims depend on claim 12 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872